Name: Council Regulation (EEC) No 3034/80 of 11 November 1980 fixing the quantities of basic products considered to have been used in the manufacture of goods covered by Regulation (EEC) No 3033/80 and amending Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 11 . 80 Official Journal of the European Communities No L 323/7 COUNCIL REGULATION (EEC) No 3034/80 of 11 November 1980 fixing the quantities of basic products considered to have been used in the manufacture of goods covered by Regulation (EEC) No 3033/80 and amending Regulation (EEC) No 950/ 68 on the Common Customs Tariff ber 1975 on the common organization of the market in cereals (4), as last amended by Regulation (EEC) No 1547/79 (5 ), a production refund may be granted for maize and common wheat used for the manufac ­ ture of starch and for the manufacture of quellmehl intended for baking ; whereas, pursuant to Article 9 ( 1 ) (a) and (b) of Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organi ­ zation of the market in rice (6), as last amended by Regulation (EEC) No 11 3 /80 (7), a production refund may be granted for broken rice used in the manufacture of starch and by the brewing industry for the production of beer ; whereas , pursuant to Article 9 (4) of Council Regulation (EEC) No 3330/ 74 of 19 December 1974 on the common organiza ­ tion of the market in sugar (8 ), as last amended by Regulation (EEC) No 1396/78 (9), a production refund may be granted for sugars used in the manu ­ facture of certain products of the chemical industry ; Whereas , when goods in respect of which the vari ­ able component must be calculated on the basis of the price resulting from the grant of such refunds are being determined, the technical conditions under which they are manufactured must be taken into account ; Whereas Regulation (EEC) No 1060/69 ( 10) contain ­ ing the aforementioned rules has been amended a number of times ; whereas, for reasons of clarity and in the light of experience, a new version of this Regulation should be published ; Whereas the new version contains further subdivi ­ sions of the nomenclature in respect of which vari ­ able components are calculated ; whereas Council Regulation (EEC) No 950/68 of 26 June 1968 on the Common Customs Tariff (n ), as last amended by Regulation (EEC) No 2538/80 ( 12), should therefore be amended, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to Council Regulation (EEC) No 3033/80 of 11 November 1980 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural prod ­ ucts ( J ), and in particular Article 4 (1 ) and the second subparagraph of Article 6 (3) thereof, Having regard to the proposal from the Commis ­ sion, Having regard to the opinion of the European Par ­ liament (2 ), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas, in accordance with Article 4 ( 1 ) of Regula ­ tion (EEC) No 3033/80, the Council , acting by a qualified majority on a proposal from the Commis ­ sion, must determine in respect of all goods covered by that Regulation the type and characteristics of the basic products which must be used when calcu ­ lating the variable component to be applied to those goods and the quantity of each of such basic prod ­ ucts considered to have been used in their manufac ­ ture ; Whereas , in accordance with the second subpara ­ graph of Article 6 (3) of Regulation (EEC) No 3033/ 80, the Council must determine by the same proce ­ dure the goods in respect of which the variable com- ponent must be calculated, not on the basis of the average of the threshold prices referred to in Arti ­ cle 6 (2) (a) of that Regulation but on that of the price resulting from the grant of a production refund or an aid for basic or assimilated products ; Whereas , pursuant to Article 11 ( 1) (a) and (e) of Council Regulation (EEC) No 2727/75 of 29 Octo (4 ) OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 5 ) OJ No LI 88, 26. 7 . 1979, p. 1 . ( 6) OJ No L 166,25.6. 1976, p . 1 . ( 7) OJ No L 16,22 . 1 . 1980, p . 1 . ( 8 ) OJ No L 359, 31 . 12 . 1974, p . 1 . ( 9 ) OJ No L 170, 27 . 6 . 1978 , p . 1 . ( 10 ) OJ No L 141 , 12 . 6 . 1969, p. 7 . ( ») OJ No L 172, 22 . 7 . 1968 , p. 1 . (') See page 1 of this Official Journal . (2 ) OJ No C 85 , 8 . 4 . 1980, p. 78 . P) OJ No C 83 , 2.4. 1980, p. 29 . ( 12 ) OJ No L 259, 2 . 10 . 1980, p . 24 . No L 323/8 Official Journal of the European Communities 29. 11 . 80 HAS ADOPTED THIS REGULATION : Article 1 The quantities of basic products considered to have been used in the manufacture of goods referred to in Article 1 of Regulation (EEC) No 3033/80, herein ­ after referred to as 'goods', shall be as shown in Annex I hereto in respect of the relevant heading of the Common Customs Tariff. otherwise prepared, falling within subhead ­ ing 21.07 A of the Common Customs Tariff, shall be considered to have been made from maize not cov ­ ered by that production refund . 2 . Preparations of flour, meal , starch or malt extract, of a kind used as infant food or for dietetic or culinary purposes, containing less than 50 % by weight of cocoa, falling within subheading 19.02 of the Common Customs Tariff, on which a variable component calculated on the basis of a quantity of rice is levied, shall be considered to have been made from broken rice not covered by the production refund referred to in Article 9 ( 1 ) (a) and (b) of Regulation (EEC) No 1418/76 . 3 . D-mannitol (mannitol) falling within subhead ­ ing 29.04 C II and D-glucitol (sorbitol) falling within subheadings 29.04 C III and 38.19 T of the Common Customs Tariff on which a variable com ­ ponent calculated on the basis of a quantity of sugar is levied shall be considered to have been made from white sugar covered by the production refund referred to in Article 9 (4) of Regulation (EEC) No 3330/74 . Article 2 For the purpose of calculating the variable compo ­ nents to be charged on the basis of the quantities referred to in Article 1 : (a) 'rice ' means :  broken rice, in the case of goods falling within heading No 19.02 of the Common Customs Tariff,  long-grain husked rice , in the case of other goods ; (b) ' sugar' means white sugar ; (c) 'skimmed-milk powder' means milk powder complying with the definition of the Group 2 pilot product given in Annex I to Council Regu ­ lation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the spe ­ cial provisions for calculating levies on milk and milk products and amending Regulation (EEC) No 950/68 on the Common Customs Tariff (1) ; (d) 'whole-milk powder' means milk powder com ­ plying with the definition of the Group 3 pilot product given in Annex I to Regulation (EEC) No 2915/79 ; (e) 'butter' means butter complying with the defini ­ tion of the Group 6 pilot product given in Annex I to Regulation (EEC) No 2915/79 . Article 4 The Commission may, after consulting the Commit ­ tee on Common Customs Tariff Nomenclature, adjust the description of the goods and the refer ­ ences to the Common Customs Tariff headings and subheadings in this Regulation, if such adjustments derive from :  amendments in the nomenclature of the Cus ­ toms Cooperation Council, or  a legal act of the Council . Article 5 The Annex headed 'Common Customs Tariff to Regulation (EEC) No 950/68 is hereby amended as follows : Subheadings 18.06 D II b) 2 and 21.07 B I shall be as set out in Annex II to this Regulation . Article 3 1 . The goods on which a variable component cal ­ culated on the basis of a quantity of maize is levied shall be considered to have been made from maize covered by the production refund referred to in Arti ­ cle 11 ( 1 ) (a) and (e) of Regulation (EEC) No 2727/ 75 . However, products obtained by the swelling or roasting of cereals or cereal products falling within heading No 19.05 of the Common Customs Tariff and cereals in grain or in ear form, pre-cooked or Article 6 1 . Regulation (EEC) No 1060/69 is hereby repealed with effect from 1 January 1981 .(') OJ No L 329, 24. 1 2 . 1 979, p. 1 . 29. 11 . 80 No L 323/9Official Journal of the European Communities 2 . All references in Community instruments to Regulation (EEC) No 1060/69 or to any Articles thereof shall be treated as references to this Regula ­ tion or to the corresponding Articles thereof. Article 7 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 1 November 1980. For the Council The President C. NEY No L 323/ 10 Official Journal of the European Communities 29 . 11.80 ANNEX I (per 100 kg ofgoods) C o m m o n w he at D u ru m w he at R ye B ar le y M ol as se s S ki m m ed -m il k po w de r( P G 2 ) W ho le -m il k po w de r( P G 3 ) B u tt er ( P G 6 ) CCT heading No Description M ai ze R ic e Su ga r kg kg kg kg kg kg kg kg kg kg kg 17.04 30 16 58 70 45 20 199 Sugar confectionery, not containing cocoa : B. Chewing gum containing by weight of sucrose (including invert sugar expressed as sucrose): I. Less than 60 % II . 60 % or more C. White chocolate D. Other : I. Containing no milkfats or containing less than 1 ¢ 5 % by weight of such fats : a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) b) Containing by weight of sucrose (including invert sugar expressed as sucrose): 1 . 5 % or more but less than 30 % 2 . 30 % or more but less than 40 % 3 . 40 % or more but less than 50 % : aa) Containing no starch bb) Other 4. 50 % or more but less than 60 % 5 . 60 % or more but less than 70 % 6. 70 % or more but less than 80 % 7 . 80 % or more but less than 90 % 8 . 90 % or more II . Other : a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) b) Containing by weight of sucrose (including invert sugar expressed as sucrose): 1 . 5 % or more but less than 30 % 2 . 30 % or more but less than 50 % 3 . 50 % or more but less than 70 % 4. 70 % or more 49 32 48 64 16 72 56 40 16 25 35 45 45 55 65 75 85 95 47 20 32 48 32 25 40 60 80 20 20 15 8 29. 11.80 Official Journal of the European Communities No L 323/11 (per 100 kg ofgoods) C o m m o n w he at D u ru m w he at CCT heading No Description M ol as se s S ki m m ed -m il k po w de r( P G 2 ) W ho le -m il k po w de r( P G 3 ) B ut te r ( P G 6 ) Ry e B ar le y M ai ze R ic e Su ga r kg kg kg kg kg kg kg kg kg kg kg 18.06 60 75 100 025 20 20 23 35 Chocolate and other food preparations containing cocoa : A. Cocoa powder, not otherwise sweetened than by the addition of sucrose, containing by weight of sucrose : 1 . Less than 65 % II . 65 % or more but less than 80 % III . 80 % or more B. Ice-cream (not including ice-cream powder) and other ices : I. Containing no milkfats or containing less than 3 % by weight of such, fats II . Containing by weight of milkfats : a) 3 % or more but less than 7 % b) 7 % or more C. Chocolate and chocolate goods, whether or not filled ; sugar confectionery and substitutes therefor made from sugar substitution products, containing cocoa : I. Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) II . Other : a) Containing no milkfats or containing less than 1 -5 % by weight of such fats and con ­ taining by weight of sucrose (including invert sugar expressed as sucrose): 1 . Less than 50 % 2 . 50 % or more b) Containing by weight of milkfats : 1 . 1 ¢ 5 % or more but less than 3 % 2 . 3 % or more but less than 4 ¢ 5 % 3 . 4 ¢ 5 % or more but less than 6 % 4. 6 % or more 80 22 45 55 55 55 50 50 II 16 22 28 No L 323/ 12 Official Journal of the European Communities 29. 11 . 80 (per 100 kg ofgoods) C o m m o n w he at D u ru m w he at Sk im m ed -m ilk po w de r( P G 2 ) po w de r( P G 3 ) B u tt er ( P G 6 ) CCT heading No Description R ye Ba rle y M ai ze R ic e M ol as se s W ho le -m il k Su ga r kg leg kg kg kg kg kg kg kg kg kg 18.06 (cont 'd) 10 10 70 70 D. Other : I. Containing no milkfats or containing less than 1 ¢ 5 % by weight of such fats : a) In immediate packings of a net capacity of 500 g or less b) Other II . Containing by weight of milkfats : a) 1*5 % or more but less than 6 ¢ 5 % : 1 . In immediate packings of a net capacity of 500 g or less 2. Other b) More than 6 ¢ 5 % but less than 26 % : 1 . In immediate packings of a net capacity of 500 g or less 2 . Other c) 26 % or more : 1 . In immediate packings of a net capacity of 500 g or less 2 . Other 50 50 16 16 10 10 85 85 (as for subheadings 21.07 G VI to IX) (as for subheadings 21.07 G VI to IX) 19.02 Malt extract ; preparations of flour, meal starch or malt extract, of a kind used as infant food or for dietetic or culinary purposes, containing less than 50 % by weight of cocoa : A. Malt extract : I. With a dry extract content of 90 % or more by weight II . Other 195 159 B. Other : I. Containing malt extract and not less than 30 % by weight of reducing sugars (expressed as mal ­ tose) 27 5 0 6 II . Other : a) Containing no milkfats or containing less than 1 ¢ 5 % by weight of such fats : 1 . Containing less than 14% by weight of starch : 29. 11 . 80 Official Journal of the European Communities No L 323/ 13 (per 100 kg ofgoods) C o m m o n w h ea t D u ru m w he at S ki m m ed -m il k po w de r( P G 2 ) W h o le -m il k po w de r( P G 3 ) B u tt er ( P G 6 ) CCT heading No Description R ye B ar le y M ai ze R ic e Su ga r M ol as se s kg kg kg kg kg kg kg kg kg kg kg 19.02 (cont 'd) 25 1 25 25 45 80 50 17 (') 0)7 2 50 B. II . a) 1 . aa) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) bb) Containing by weight of sucrose (including invert sugar expressed as sucrose : 11 . 5 % or more but less than 60 % 22 . 60 % or more 2 . Containing 14% or more but less than 32 % by weight of starch : aa) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) bb) Other 3 . Containing 32 % or more but less than 45 % by weight of starch : aa) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) bb) Other 4. Containing 45 % or more but less than 65 % by weight of starch : aa) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) bb) Other 5 . Containing 65 % or more but less than 80 % by weight of starch : aa) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) bb) Other 6. Containing 80% or more but less than 85 % by weight of starch : aa) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) 25 22 32 16 16 13 12 20 0) O 95 15 O) 0)95 34 165 150 15 137 No L 323/ 14 Official Journal of the European Communities 29 . 11 . 80 (per 100 kg ofgoods) C o m m o n w h ea t D u ru m w he at CCT heading No Description S ki m m ed -m il k po w de r( P G 2 ) W ho le -m il k po w de r( P G 3 ) B u tt er ( P G 6 ) R ye Ba rle y M ai ze R ic e Su ga r M ol as se s kg kg kg kg kg kg kg kg kg kg kg 150 1519.02 (cont 'd) 189 B. II . a) 6 . bb) Other 7 . Containing 85 % or more by weight of starch b) Containing by weight of milkfats : 1 . 1 ¢ 5 % or more but less than 5 % 2 . 5 % or more 14 90 55 25 12 25 19.03 Macaroni, spaghetti and similar products : 167 167 10067 19.04 6 A. Containing eggs B. Other : I. Containing no common wheat flour or meal . . . II . Other Tapioca and sago ; tapioca and sago substitutes obtained from potato or other starches Prepared foods obtained by the swelling or roasting of cereals or cereal products (puffed rice, corn flakes and similar products): A. Obtained from maize B. Obtained from rice C. Other 19.05 213 174 5353 53 53 19.07 140 168 Bread, ships' biscuits and other ordinary bakers wares, not containing added sugar, honey, eggs, fats, cheese or fruit ; communion wafers, cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products : A. Crispbread B. Matzos C. Communion wafers, cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products D. Other, containing by weight of starch : I. Less than 50 % II . 50 % or more 644 75 133 29. 11 . 80 Official Journal of the European Communities No L 323/ 15 (per 100 kg ofgoods) C o m m o n w he at po w de r( P G 3 ) CCT heading No Description D u ru m w he at M ol as se s S ki m m ed -m il k po w de r( P G 2 ) W ho le -m il k B u tt er ( P G 6 ) R ye B ar le y M ai ze R ic e Su ga r kg kg kg kg kg kg kg kg kg kg kg 19.08 Pastry, biscuits, cakes and other fine bakers' wares, whether or not containing cocoa in any proportion : A. Gingerbread and the like, containing by weight of sucrose (including invert sugar expressed as sucrose): I. Less than 30 % II . 30 % or more but less than 50 % III . 50 % or more 44 33 22 40 30 20 25 45 65 B. Other : I. Containing no starch or containing less than 5 % by weight of starch, and containing by weight of sucrose (including invert sugar expressed as suc ­ rose) : a) Less than 70 % b) 70 % or more 50 90 56 56 56 25 25 2 II . Containing 5 % or more but less than 32 % by weight of starch : a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) b) Containing 5 % or more but less than 30 % by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no milkfats or containing less than 1 ¢ 5 % by weight of such fats 2 . Other c) Containing 30 % or more but less than 40 % by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no milkfats or containing less than 1 ¢ 5 % by weight of such fats 2 . Other d) Containing 40 % or more by weight of suc ­ rose (including invert sugar expressed as sucrose): 1 . Containing no milkfats or containing less than 1 ¢ 5 % by weight of such fats 2. Other 56 56 35 35 2 56 56 50 50 2 No L 323/16 Official Journal of the European Communities 29. 11 . 80 (per 100 kg ofgoods) CCT heading No Description C o m m o n w h ea t D u ru m w he at S ki m m ed -m il k po w de r( P G 2 ) W ho le -m il k po w de r( P G 3 ) B ut te r ( P G 6 ) Ry e Ba rle y M ai ze R ic e Su ga r M o la ss es kg kg kg kg kg kg kg kg ' kg kg kg 19.08 (cont 'd) 98 98 15 98 98 15 15 12 98 77 40 35 12 B. III . Containing 32 % or more but less than 50 % by weight of starch : a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no milkfats or containing less than 1 -5 % by weight of such fats : 2 . Other b) Containing 5 % or more but less than 20 % by weight (including invert sugar expressed as sucrose): 1 . Containing no milkfats or containing less than 1 ¢ 5 % by weight of such fats 2 . Other c) Containing 20 % or more by weight of suc ­ rose (including invert sugar expressed as sucrose): 1 . Containing no milkfats or containing less than 1 ¢ 5 % by weight of such fats Other IV. Containing 50 % or more but less than 65 % by weight of starch : a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no milkfats or containing less than 1 ¢ 5 % by weight of such fats 2 . Other b) Containing 5 % or more by weight of sucrose (including invert sugar expressed as suc ­ rose): 1 . Containing no milkfats or containing less than 1 ¢ 5 % by weight of such fats 2 . Other V. Containing 65 % or more by weight of starch : a) Containing no sucrose or containing less than 5 % by weight of sucrose including invert sugar expressed as sucrose) b) Other 140 140 8 126 117 1,5 10 12 168 154 10 29. 11 . 80 Official Journal of the European Communities No L 323/17 (per 100 kg ofgoods) C o m m o n w h ea t D u ru m w he at S ki m m ed -m il k po w de r( P G 2 ) W ho le -m il k po w de r( P G 3 ) B ut te r ( P G 6 ) CCT heading No Description Ba rle y M ai ze Su ga r M ol as se s R ye R ic e kg kg kg kg kg kg kg kg kg kg kg Extracts, essences or concentrates of coffee, tea or mate and preparations with a basis of those extracts, essences or concentrates ; roasted chicory and other roasted coffee sub ­ stitutes and extracts, essences and concentrates thereof : C. Roasted chicory and other roasted coffee substitutes : II . Other D. Extracts, essences and concentrates of roasted chi ­ cory and other roasted coffee substitutes : II . Other 137 245 21.02 21.06 21.07 Natural yeasts (active or inactive); prepared baking pow ­ ders : A. Active natural yeasts : II . Bakers' yeast : a) Dried ! . . . . b) Other 425 125 100(2) 74 74 Food preparations not elsewhere specified or included : A. Cereals in grain or in ear form, pre-cooked or other ­ wise prepared : I. Maize II . Rice III . Other B. Ravioli , macaroni, spaghetti and similar products, not stuffed, cooked ; the foregoing preparations, stuffed, whether or not cooked : I. Not stuffed, cooked : a) Dried b) Other II . Stuffed : a) Cooked b) Other C. Ice-cream (not including ice-cream powder) and other ices : I. Containing no milkfats or containing less than 3 % by weight of such fats 167 66 41 116 25 0 No L 323/ 18 Official Journal of the European Communities 29. 11 . 80 (per 100 kg ofgoods) C o m m o n w he at po w de r( P G 2 ) po w de r( P G 3 ) CCT heading No Description D u ru m w h ea t M ol as se s Sk im m ed -m ilk W ho le -m il k B ut te r ( P G 6 ) R ye B ar le y M ai ze R ie e Su ga r kg kg kg kg kg kg kg kg kg kg kg 21.07 (cont 'd) C. II . Containing by weight of milkfats : a) 3 % or more but less than 7 % b) 7 % or more 20 20 23 35 90 90 8 11 80 D. Prepared yoghourt ; prepared milk in powder form, for use as infants ' food or for dietetic or culinary pur ­ poses : I. Prepared yoghourt : a) In powder form, containing by weight of milkfats : 1 . Less than 1 ¢ 5 % 2 . 1-5% or more b) Other, containing by weight of milkfats : 1 . Less than 1 ¢ 5 % 2 . 1-5 % or more but less than 4 % 3 . 4% or more ' II . Other, containing by weight of milkfats : a) Less than 1 ¢ 5 % and containing by weight of milk proteins (nitrogen content x 6-38): 1 . Less than 40 % 2 . 40 % or more but less than 55 % ...... 3 . 55 % or more but less than 70 % 4. 70 % or more b) 1-5 % or more E. Cheese fondues 100 145 185 265 00 60 G. Other : I. Containing no milkfats or containing less than 1 ¢ 5 % by weight of such fats : a)' Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose): 2 . Containing by weight of starch : aa) 5 % or more but less than 32 % bb) 32 % or more but less than 45 % cc) 45 % or more 56 84 112 29. 11 . 80 Official Journal of the European Communities No L 323/19 (per 100 kg ofgoods) C o m m o n w h ea t D u ru m w he at S k im m ed -m il k po w de r( P G 2 ) po w de r( P G 3 ) CCT heading No Description M o la ss es W ho le -m il k B ut te r ( P G 6 ) R ye B ar le y M ai ze R ic e Su ga r kg kg kg kg kg kg kg kg kg kg kg 21.07 (cont 'd) 14 10 10 10 56 84 112 25 25 25 25 56 84 105 G. I. b) Containing 5 % or more but less than 15 % by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : aa) 5 % or more but less than 32 % .... bb) 32 % or more but less than 45 % ... cc) 45 % or more c) Containing 15 % or more but less than 30 % by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : aa) 5 % or more but less than 32 % .... bb) 32 % or more but less than 45 % ... cc) 45 % or more d) Containing 30% or more but less than 50 % by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : aa) 5 % or more but less than 32 % .... bb) 32 % or more e) Containing 50% or more but less than 85 % by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other 0 Containing 85 % or more by weight of sucrose (including invert sugar expressed as sucrose) 45 45 45 56 77 80 8028 95 No L 323/20 Official Journal of the European Communities 29 . 11 . 80 (per 100 kg ofgoods) C o m m o n w h ea t D u ru m w h ea t S ki m m ed -m il k po w de r( P G 2 ) W ho le -m il k po w de r( P G 3 ) B u tt er ( P G 6j CCT heading No Description M ol as se s R ye B ar le y M ai ze R ic e Su ga r kg kg kg kg kg kg kg kg kg kg kg 21.07 (cont 'd) 20 20 20 20 56 84 112 14 10 10 20 20 20 G. II . Containing 1 - 5 % or more but less than 6 % by weight of milkfats : a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : aa) 5 % or more but less than 32 % bb) 32 % or more but less than 45 % ; . . cc) 45 % or more b) Containing 5 % or more but less than 15 % by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : aa) 5 % or more but less than 32 % bb) 32 % or more c) Containing 15% or more but less than 30 % (including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : aa) 5 % or more but less than 32 % bb) 32 % or more d) Containing 30% or more but less than 50 % by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other e) Containing 50 % or more by weight of sucrose (including invert sugar expressed as sucrose) 56 84 25 25 25 20 20 20 56 77 45 45 20 2049 75 20 29. 11 . 80 Official Journal of the European Communities No L 323/21 (per 100 kg ofgoods) C o m m o n w he at D u ru m w he at po w de r( P G 3 ) CCT heading No Description M ol as se s S ki m m ed -m il k po w de r( P G 2 ) W ho le -m il k B u tt er ( P G 6 ) R ye B ar le y M ai ze R ic e Su ga r kg kg kg kg kg kg kg kg kg kg kg 21.07 (cont 'd) 40 40 40 56 84 G. III . Containing 6 % or more but less than 12 % by weight of milkfats : a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : aa) 5 % or more but less than 32 % bb) 32 % or more b) Containing 5 % or more but less than 1 5 % by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other c) Containing 1 5 % or more but less than 30 % by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other d) Containing 30 % or more but less than 50 % by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other 56 14 10 40 40 25 25 40 4049 2 45 45 40 40 60 40 e) Containing 50 % or more by weight of sucrose (including invert sugar expressed as sucrose) IV. Containing 12 % or more but less than 18 % by weight of milkfats : a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other 60 6056 No L 323/22 Official Journal of the European Communities 29. 11 . 80 (per 100 kg ofgoods) C o m m o n w h ea t D u ru m w h ea t S ki m m ed -m il k po w de r( P G 2 ) CCT heading No Description M ol as se s W ho le -m il k po w de r( P G 3 ) B u tt er ( P G 6 ) R ye B ar le y M ai ze R ic e Su ga r kg kg kg kg kg kg kg kg kg kg kg 21.07 (cont 'd) 14 14 60 6036 25 60 4 90 90 0 90 G. IV . b) Containing 5 % or more but less than 15 % by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other c) Containing 15 % or more by weight of sucrose (including invert sugar expressed as sucrose) V. Containing 18 % or more but less than 26 % by weight of milkfats : a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other b) Containing 5 % or more by weight of suc ­ rose (including invert sugar expressed as sucrose) VI . Containing 26 % or more but less than 45 % by weight of milkfats : a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other b) Containing 5 % or more but less than 25 % (including invert sugar expressed as suc ­ rose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other c) Containing 25 % or more by weight of sucrose (including invert sugar expressed as sucrose) VII . Containing 45 % or more but less than 65 % by weight of milkfats : 50 5056 20 20 50 5042 45 50 29. 11 . 80 Official Journal of the European Communities No L 323/23 (per 100 kg ofgoods) CCT heading No Description 3 &lt;U JS * c o £ £ o U cd &lt;L&gt; -C * 6 3 3 D u o In cd CD '3 &lt;uu 2 cd 00 3 C/5 (U co &lt;/) "o 2 Sk im m ed -m il k po w de r( P G 2 ) po w de r( P G 3 ) a w 4&gt; 3 COW ho le -m il k kg kg kg kg kg kg kg kg kg kg kg 21.07 (cont 'd) G. VII . a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other 32 77 77 b) Containing 5 % or more by weight of suc ­ rose (including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 20 77 2 . Other VIII . Containing 65 % or more but less than 85 % by weight of milkfats : a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) 18 10 77 99 b) Other 10 99 IX . Containing 85 % or more by weight of milkfats 120 22.02 Lemonade, flavoured spa waters and flavoured aerated waters, and other non-alcoholic beverages, not including fruit and vegetable juices falling within heading No 20.07 : B. Other, containing by weight of milkfats : I. Less than 0-2 % 10 8 II . 0 ¢ 2 % or more but less than 2 % 10 6 III . 2 % or more 10 13 29.04 Acyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives : C. Polyhydric alcohols : II . D-mannitol (mannitol) 300 III . D-glucitol (sorbitol): a) In aqueous solution : 1 . Containing 2 % or less by weight of D-mannitol calculated on the D-glucitol content 2 . Other 172 90 No L 323/24 Official Journal of the European Communities 29. 11 . 80 (per 100 kg ofgoods) CCT heading No Description c4 4&gt; JC * 5S O E E o U CO » * E 3 3 Q (U &gt; » JD CQ 00 N '3 2 (U o 5 CO 00 3 C/5 c/5 C/J C/5 JS 'o 5 o a. (U 3 CQS k im m ed -m il k po w de r( P G 2 ) W ho le -m il k po w de r( P G 3 ) kg kg kg kg kg kg kg kg kg kg kg 29.04 (cont 'd) C. III . b) Other : 1 . Containing 2 % or less by weight of D-mannitol , calculated on the D-glucitol content 2 . Other 245 128 35.05 Dextrins and dextrin glues ; soluble or roasted starches ; starch glues : A. Dextrins ; soluble or roasted starches 189 B. Glues made from dextrin or from starch, containing by weight of those materials : I. Less than 25 % 48 II . 25 % or more but less than 55 % 95 III . 55 % or more but less than 80 % 151 IV. 80 % or more 189 38.12 Prepared glazings, prepared dressings and prepared mor ­ dants, of a kind used in the textile, paper, leather or like industries : i A. Prepared glazings and prepared dressings : I. With a basis of amylaceous substances, contain ­ ing by weight of those substances : a) Less than 55 % 95 b) 55 % or more but less than 70 % 132 c) 70 % or more but less than 83 % 161 d) 83 % or more 189 38.19 Chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included ; residual products of the chemical or allied industries, not elsewhere specified or included : T. D-Glucitol (sorbitol) other than that falling within subheading 29.04 C III : I. In aqueous solution : 29. 11 . 80 Official Journal of the European Communities No L 323/25 (per 100 kg ofgoods) CCT heading No Description jz z c o E £ o U cd &lt;u JZ Z B 3 3 Q &lt;L&gt; &gt;% JJ cd 00 &amp;&gt; N "S 2 4&gt; O 5 Um cd 00 3 C/5 (S oo  O s po w de r( P G 2 ) po w de r( P G 3 ) 3" O &lt;U 3 CQS ki m m ed -m il k W ho le -m il k kg kg kg kg kg kg kg kg kg kg kg 38.19 (cont 'd) T. I. a) Containing 2 % or less by weight of D-man ­ nitol , calculated on the D-glucitol content 172 b) Other 90 II . Other : a) Containing 2 % or less by weight D-manni ­ tol , calculated on the D-glucitol content . . . 245 b) Other 128 Footnotes (') Goods containing by weight of skimmed-milk powder (lactose content x 2): Skimmed-milk powder (kg per 100 kg ofgoods) 0 35 65 . Less than 20 % : 20 % or more but less than 40 % : 40 % or more : ( 2 ) The variable component applicable to products within this subheading put up in containers which also contain preservative liquid is collected on the weight of the product ; i.e. after deduction of the weight of the container and of the liquid . No L 323/26 Official Journal of the European Communities 29. 11 . 80 ANNEX I Rate of duty CCT heading number Description Autonomous% or levy ( L) Conventional % 1 2 3 4 18.06 Chocolate and other food preparations containing cocoa : D. Other : II . Containing by weight of milkfats : b) More than 6 ¢ 5 % but not more than 26 % : 2 . Other 22-3 (a) + vc 21.07 Food preparations not elsewhere specified or included : B. Ravioli , macaroni , spaghetti and similar products, not stuffed, cooked ; the foregoing preparations, stuffed, whether or not cooked : I. Not stuffed, cooked : a) Dried b) Other 20-8 + vc 20-8 + vc 12-6 + vc 12-6 + vc